DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the term “the unit of the cart includes a plurality of units” that renders the scope of the claim indefinite. It is not clear whether the “plurality of units” refer to (1) replicates of the “unit” into which the first connection part and the second connection pat are integrated as recited in claim 5, or (2) it refers to the configuration that the unit comprises a number of sub-units or components. For examination purpose, this limitation is interpreted as (2).   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-2, 4-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 20140350357), hereinafter Lee.

Regarding claim 1, Lee teaches a diagnostic ultrasound apparatus (seen in Figs. 2-3 and 7; Figs. 5-6; Figs. 9-11; “the ultrasound diagnostic device" [0063]) comprising: 
a body (200, Figs. 2-3, 7, [0046]; 400, Figs. 5-6, [0061]; 1150, Fig. 11 [0170]) that generates an ultrasound image (“the ultrasound images" [0053]. “The image processing unit 935 may generate an ultrasound image by using pieces of ultrasound data" [0141]) based on a received signal (“receiving a signal” [0098]; “ultrasound echo signals” [0139]) from an ultrasound probe (100, Fig. 1; 311-315, Fig. 2; 1110, Fig. 11) that transmits and receives an ultrasound wave (“when the probe includes 100 transducer elements, 100 ultrasound echo signals respectively received from the 100 transducer elements may be respectively transmitted through 100 element channels." [0089]; “the channel board 720 may be connected to a board 850 for transmitting or receiving a signal to or from the probe. The channel board 720 may transmit or receive a signal to or from the probe through the board 850.” [0098]. “The plurality of transducer elements included in the probe 910 may respectively receive a plurality of ultrasound echo signals from an object,” [0139]); and 

wherein the body includes a body-side connection part (250, Fig. 4; 450, 480, Fig. 6; 940, Fig. 9) having a plurality of terminal connection ports (251, 252, Fig. 4; 481, 482, Fig. 6; “the extended docking part 250 may include a power docking connector 251 to couple a power between the portable ultrasound diagnostic device 200 and the extended docking device 300, and a control docking connector 252" [0058]. “The portable ultrasound diagnostic device 400 may include an extended docking part 450 so as to be connected with the above-mentioned extended docking device 300. A power docking connector 481 may be separated from a control docking connector 482” [0066]; “the first docking interface 940 may correspond to the extended docking part 250 of FIG. 4. Also, the first docking interface 940 may correspond to the cart-based docking part 480 of FIG. 6.” [0137]),
wherein the input/output port includes a port-side connection part (a part with ports 321-325, Figs. 2-3; 580, Figs. 5-6; 1115, Fig. 11) that collectively holds terminals (321-325, Figs. 2-3; 511, 512, Fig. 6; 1121-1124, Fig. 11, [0174]) corresponding to the terminal connection ports (“ultrasound diagnosis may be achieved by mounting the portable ultrasound diagnostic device There is a correspondence between the terminals and terminal connection ports because the ultrasonic diagnostic device is connected to the terminals via the terminal connection ports), and 
wherein the body-side connection part and the port-side connection part are connected by a connection method chosen between an indirect connection method via a connector (705, Fig. 7, [0082]) and a direct connection method not via the connector (“ultrasound diagnosis may be achieved by mounting the portable ultrasound diagnostic device 200 to the extended docking device 300.” [0052]. “The indoor ultrasound diagnostic device 500 further includes a portable docking part 580 connected to the portable ultrasound diagnostic device 400" [0067]; “connecting a portable ultrasound diagnostic device to a docking device or an indoor ultrasound diagnostic device” [0072]. “Moreover, a connector 705 may be provided in at least one side of the portable ultrasound diagnostic device 200, and may include at least one port connected to the probe and a connection terminal connected to an external memory or device.” [0082], Fig. 7. The body is “mounted” [0052] or connected via a connector [0082]).

Regarding claim 2, Lee teaches the diagnostic ultrasound apparatus according to claim 1, wherein the body-side connection part of the body includes a plurality of body-side connection The “in at least one side” recitation of [0082] discloses a plurality of body-side connection parts at a plurality of locations, e.g., in two different sides).

Regarding claim 4, Lee teaches the diagnostic ultrasound apparatus according to claim 1,
further comprising a cart (a cart including 300, seen in Fig. 3; a cart including 500, seen in Fig. 5) to which the body is detachably attached (“an extended docking device 300 to detachably mount the portable ultrasound diagnostic device 200.” [0046]), the cart including: 
a first connection part (301, Fig. 2) that is connected to the body-side connection part (“As shown in FIG. 2, the ultrasound diagnostic system according to the first embodiment includes a portable ultrasound diagnostic device 200 and an extended docking device 300 to detachably mount the portable ultrasound diagnostic device 200. The extended docking device 300 may include a docking interface 301 for connection with the portable ultrasound diagnostic device 200, at least one probe port including probe ports 321 to 325” [0046]. “First, the portable ultrasound diagnostic device 200 may be detachably mounted at the extended docking device 300 through the docking interface 301, as shown in FIG. 2.” [0051], Figs. 2-3. “The portable ultrasound diagnostic device 400 may include an extended docking part 450 so as to be connected with the above-mentioned extended docking device 300.” [0066], Fig. 6); and 


Regarding claim 5, Lee teaches the diagnostic ultrasound apparatus according to claim  4, wherein the first connection part and the second connection part are configured as a unit (300, Fig. 2), into which the first connection part and the second connection part are integrated (“The extended docking device 300 may include a docking interface 301 for connection with the portable ultrasound diagnostic device 200, at least one probe port including probe ports 321 to 325” [0046]. “The extended docking device 300 includes the channel board 330 having the signal channels corresponding to the probe ports 321 to 325” [0053]).  

Regarding claim 6, Lee teaches the diagnostic ultrasound apparatus according to claim 5, wherein the unit of the cart includes a plurality of units at a plurality of locations (as seen in Fig. 2, the unit 300 comprises a plurality of units 301, 321-325 and 330-350 at a plurality of locations).

Regarding claim 9, Lee teaches the diagnostic ultrasound apparatus according to claim 1, wherein the input/output port includes at least one of an external-device connection terminal, an image output terminal and a probe port (“a probe port 210,” [0048], Fig. 3; “the probe ports 321 to 325” [0053]; “any number of probe ports may be provided." [0052]).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1, and further in view of Ahn et al (US 20130330588), hereinafter, Ahn.
Regarding claim 3, Lee teaches the diagnostic ultrasound apparatus according to claim 1.
Lee does not teach that the connector is a connector with a cable. 
However, in the ultrasonic diagnostic imaging field of endeavor, Ahn discloses a portable ultrasonic scanning apparatus, which is analogous art. Ahn teaches that the connector is a connector with a cable (“The power port 230 is connected to … a fourth terminal 450 of the cart 400 through the cable 300, and transmits power of the battery pack 100 to the power source 
Therefore, based on Ahn’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lee to have a connector with a cable, as taught by Ahn, in order to facilitate communication between the portable ultrasonic scanning apparatus and the cart (Ahn: [0078]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 4, and further in view of Park et al (US 20180235580), hereinafter, Park.
Regarding claim 7, Lee teaches the diagnostic ultrasound apparatus according to claim 4, wherein the cart includes: a hardware processor (530, 560, Fig. 6) that performs arithmetic processing (“a digital signal processing part 530 to process the converted digital signals, and a control unit 560 to perform various types of controls within the ultrasound diagnostic device 500 using the processed digital signals.” [0067], Figs. 5-6); and 
a path giving access to the CPU (a path between 580 and 560 in Fig. 6) and a path not giving access to the CPU (a path between 580 and 550 in Fig. 6) when the body-side connection part and the input/output port are connected (when 400 and 500 are connected, Fig. 6).  
While teaching a hardware processor (530, 560, Fig. 6), Lee does not teach that the cart includes a hardware processor including a CPU. 
However, in the ultrasonic diagnostic imaging field of endeavor, Park discloses ultrasonic diagnostic apparatus and method for controlling the same, which is analogous art. Park teaches that the cart (200, Fig. 1) includes a hardware processor including a CPU (“The 
Therefore, based on Park’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lee to have that the cart that includes a hardware processor including a CPU, as taught by Park, in order to facilitate fast signal processing and image generation (Park: [0097]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1, and further in view of Haynes (US 20060178579), hereinafter, Haynes.
Regarding claim 8, Lee teaches the diagnostic ultrasound apparatus according to claim 1.
While teaching a power source, Lee does not teach that the input/output port includes a power source. 
However, in the ultrasonic diagnostic imaging field of endeavor, Haynes discloses determining respiratory or circulatory health condition in animals for improved management using ultrasound imaging (Abstract, [0395]), which is analogous art. Haynes teaches that the input/output port includes a power source (“Input/output module 4321 controls the signals input to and from computer 4241 and to the components housed in handpiece 4181. Again, the I/O module 4321 is a conventional piece of equipment .... One prototype was assembled using an OPTO 22 I/O board. The OPTO 22 I/O board includes: … a PBSA PP/S power supply”. [0401]).
Therefore, based on Haynes’s teachings, it would have been prima facie obvious to one 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/AB/Examiner, Art Unit 3793             


/YI-SHAN YANG/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        






O